Fourth Court of Appeals
                         San Antonio, Texas
                              February 23, 2021

                             No. 04-20-00346-CV

          IN THE INTEREST OF JVO AND JRO, CHILDREN,

          From the 166th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2015-CI-02697
                 Honorable Antonia Arteaga, Judge Presiding


                               ORDER

Appellee, Vicky Ortega's Motion to Dismiss Appeal is hereby DENIED.


It is so ORDERED on February 23, 2021.

                                                         PER CURIAM


ATTESTED TO: _____________________________
             Michael A. Cruz,
             Clerk of Court